Littlejohn, Justice
(concurring in dissent):
*23I concur in the result which Chief Justice Lewis reached. To do so I need only agree with the Trial Judge who in granting the motion for judgement n. o. v. said:
There is no evidence in the record that the reporter acted in any way other than as a reasonably prudent reporter would have acted under similar circumstances. The information for the story was obtained from a public official in the course of his official duties. This source had proved reliable in the past and there was no reason to doubt the accuracy of the information released by him on this occasion. The information relating to this criminal proceeding was sought and obtained in the same manner that had been routinely utilized by this reporter and other members of the news media in general practice.
I would hold that there being no fault, there is no liability.